UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

EL PASO DIVISION

INTERNATIONAL CORRUGATED §
AND PACKING SUPPLIES, INC., §
§
Plaintiff, §

§ EP-15-CV-00405-DCG
v. §
§
LEAR CORPORATION and LEAR §
MEXICAN SEATING CORPORATION, = §
jormerly known as LEAR TRIM, L.P., §
§
Defendants. §

MEMORANDUM ORDER

On May 3, 2019, the Fifth Circuit issued a limited remand in the instant action for this
Court to make findings as to whether, when, and under what terms the parties entered into the
agreements at issue in this case. See ECF No. 94. On June 6, 2019, the Court held a hearing,
and the parties presented their witnesses and evidence. See ECF No. 99. Having duly
considered the parties’ pleadings, witness testimony, and exhibits, the Court now enters its
Findings of Fact.'

I. APPLICABLE LAW

When adjudicating a motion to compel arbitration, the Court is directed to engage in a
two-step analysis. Washington Mut. Fin. Grp., LLC v. Bailey, 364 F.3d 260, 263 (Sth Cir. 2004).
The Court must first “determine whether parties agreed to arbitrate the dispute.” Klein v. Nabors
Drilling USA L.P., 710 F.3d 234, 236 (Sth Cir. 2013). This determination is guided by two
questions: “(1) is there a valid agreement to arbitrate the claims and (2) does the dispute in

question fall within the scope of that arbitration agreement?” /d. (quoting Sherer v. Green Tree

 

1 To the extent that any finding of fact is more aptly characterized as a conclusion of law, the
Court adopts it as such.
Servicing LLC, 548 F.3d 378, 381 (Sth Cir. 2008)). Federal courts adopt state-law contract
principles when determining the validity of an agreement to arbitrate. Webb v. Investacorp, Inc.,
89 F.3d 252, 258 (5th Cir. 1996) (per curiam) (citing First Options of Chicago, Inc. v. Kaplan,
514 U.S. 938, 944 (1995)). Thus, “the strong federal policy favoring arbitration does not apply
to the initial determination of whether there is a valid agreement to arbitrate.” Klein, 710 F.3d at
266. Once the Court determines that the parties agreed to arbitrate their dispute, the Court must
“consider whether any federal statute or policy renders [Plaintiffs] claims nonarbitrable.”
Bailey, 364 F.3d at 263.

Under Texas law, the party seeking to compel arbitration bears the burden to establish the
existence of an agreement to arbitrate. Ffrench v. PricewaterhouseCoopers Corp. Fin., LLC,
Civ. A. No. H-12-0291, 2012 WL 1900930, at *2 (S.D. Tex. May 24, 2012) (citing Henry v.
Gonzalez, 18 S.W.3d 684, 688 (Tex. App.—San Antonio 2000, pet. dism’d by agr.)); Weiner v.
Citigroup, Civ. A. No. 3:01CV2246-M, 2002 WL 655531, at *2 (N.D. Tex. Apr. 19, 2002)
(citing Henry, 18 S.W.3d at 688-89). The party seeking to compel arbitration must prove by a
preponderance of the evidence that such an agreement exists. See Ffrench, 2012 WL 1900930,
at *2 (citing Banks v. Mitsubishi Motors Credit of Am., Inc., 435 F.3d 538, 540 (Sth Cir. 2005)).

II. FINDINGS OF FACT
1. Plaintiff International Corrugated and Packing Supplies, Inc. (“International

Corrugated”), a Texas corporation, sells packaging materials that its customers use to

ship products.

2. Defendants Lear Corporation and Lear Mexican Seating Corporation are Delaware
corporations with their principal places of business in Michigan and are suppliers of seats

and electrical components to automobile manufacturers.
3. Plaintiff provided shipping materials to Defendants from April 2007 unti! Defendants
terminated their relationship in 2014. Ray Hernandez, the President of International
Corrugated, testified that Plaintiff filed suit to seek compensation for 198 unpaid
transactions. Hr’g Tr. 11:37:00-11.7

4. The parties’ business relationship began with Plaintiff submitting its quote or price book
to Defendants. Defendants used the quotes they received to create a blanket purchase
order (“blanket PO”) on April 19, 2007. See Hr’g Ex. D-1 at 000025. The blanket PO
had a delivery date of February 2008. Jd. Ricardo Perez, Accounting Director for
Defendants, testified that the delivery date is the date by which goods must be delivered
under the blanket PO, but he also said that a blanket PO can remain open after the
delivery date. Hr’g Tr. 11:22:47-23:29. The April 2007 blanket PO had Lear’s terms
and conditions incorporated by reference in it. Hr’g Ex. D-1 at 000026.

5. Defendants failed to prove that Plaintiff ever received the April 2007 blanket PO.
Defendants could not show any emails containing the April 2007 blanket PO being sent
to Plaintiff at that time nor could they offer a witness who could testify to Plaintiff
receiving the April 2007 blanket PO. Ray Hernandez testified that Defendants never sent
the April 2007 blanket PO to him. Hr’g Tr. 11:34:30-59. Further, Defendants could not
show that Plaintiff signed any purchase order, including the April 2007 blanket PO,
during the time they transacted business. Moreover, Defendants failed to prove that there
was a meeting of the minds that the terms and conditions in the April 2007 blanket PO
would govern all subsequent transactions between the parties.

6. Josue Olivas, a manager in Defendants’ Materials Department, explained that to place an

order, he would make a call or send an email to Plaintiff that included the purchasing

 

? The Court notes that it is using the timestamps from the transcript for its pincites.

3-
order number (“PO#”) from the April 2007 blanket PO and the quantity of the packing
supplies needed. Hr’g Tr. 10:59:03-11:00:06. From there, Olivas would wait for
Plaintiff to accept the offer and deliver the materials with a packing slip that included the
PO#. Id. 11:11:55-13:52. Defendants would not accept the delivery if the packing slip
did not have the PO# on it. Jd. 11:03:18-27. Olivas further testified that the most
common method of making an offer to Plaintiff was via a phone call. fd. 11:11:53—55.
Olivas also specified that he received from Defendants’ Purchasing Department the
vendor and PO# to use when making orders. /d. 11:01:02-35.

. Indescribing the process for the parties’ transactions, Ray Hernandez’ testimony was
generally consistent with Josue Olivas’. Hernandez testified that Defendants would make
orders via phone call or email, with the phone being the most typical method. Jd.
11:37:33-38:01. Defendants would tell Plaintiff the products and quantities needed, and
Plaintiff could choose to accept or deny the offer; Hernandez noted that Plaintiff did deny
some orders. /d. 11:38:01-15. Further, Hernandez explained that Defendants would
sometimes send a filled-out purchase order after Plaintiff accepted Defendants’ offer over
the phone. Jd. 11:41:27-58, 11:50:27-53.

. Hernandez testified that the course of dealing between the parties varied from transaction
to transaction. See id. 11:37:00-58. However, the typical form a transaction took was
Defendants calling to make an offer, Plaintiff accepting the offer over the phone,
Defendants following up with paperwork at a later time, Plaintiff delivering the products
requested, and Defendants paying Plaintiff thereafter. Jd. 11:37:33-39:04, 11:41:27-58.
According to Defendants, they paid Plaintiff once per month for all deliveries made

during that period. See Ex. D-23.
9. The Court finds Ray Hernandez’ and Josue Olivas’ testimony on contract formation to be
highly credible. Consequently, their testimony established a typical course of dealing for
the parties for the 198 agreements at issue. Defendants typically called Plaintiff with the
products sought, the quantities of those products, and the PO# to put on the packing
slips.’ Plaintiff accepted Defendants’ offer over the phone and then delivered the
products. At some point in the process after Plaintiff accepted the offer, Defendants
might follow up by emailing a filled-out purchase order.’

10. Further, the Court finds that the April 2007 blanket PO did contain a link purporting to
incorporate Defendants’ terms and conditions by reference. However, Defendants failed
to prove that they ever sent the Apri] 2007 blanket PO to Plaintiff or that Plaintiff had any
knowledge of its existence. There was no signature from Plaintiff on the April 2007
blanket PO or any other agreement, and Defendants could not show that there was any
understanding between the parties that the terms from the April 2007 blanket PO would
govern future agreements.

11. Accordingly, the Court finds that the April 2007 blanket PO does not govern the

subsequent agreements, including the 198 separate agreements at issue in this matter.°

 

3 While Defendants also sometimes emailed orders, the testimony established that phone calls
were the typical method of contact between the parties.

4 Thus, Defendants did not send the filled-out purchase orders, with the link purporting to
incorporate Defendants’ terms and conditions by reference, until after the contracts were formed. Cf
Tubelite v. Risica & Sons, Inc., 819 S.W.2d 801, 802-05 (Tex. 1991) (holding that an interest provision,
contained in an acknowledgement sent after the parties formed a contract through a price quotation and
responsive letter, was not part of contract and did not apply to the buyer); Jnt’l Metal Sales, Inc. v. Glob.
Steel Corp., No. 03-07-00172-CV, 2010 WL 1170218, at *4—9 (Tex. App.—Austin Mar. 24, 2010, pet.
denied) (holding that a forum selection clause, contained in a set of terms stated on invoices, were not part
of underlying contracts because the parties had formed contracts through purchase orders and shipments
of goods prior to the buyer receiving invoices containing the forum selection clause).

5 The Court notes that the terms of a blanket PO can govern subsequent agreements under the
right circumstances. See Sundram Fasteners Ltd. v. Flexitech, Inc., No. 08-CV-13103, 2009 WL
8

-5-
Furthermore, because the filled-out purchase orders were not typically sent until after the
contracts were formed over the phone in the parties? normal course of dealing,
Defendants’ terms and conditions, which were allegedly incorporated by reference into
the filled-out purchase orders, are not part of the agreements. Consequently, Defendants

have failed to meet their burden of establishing the existence of an agreement to arbitrate.

37h
So ORDERED and SIGNED this y of July 2019.

Cant C40

DAVID C. GUADERRAMA
UNITED STATES DISTRICT JUDGE

 

 

3763772, at *3, 8-10 (E.D. Mich. Nov. 9, 2009) (enforcing a blanket PO where “[a]t the time the Blanket
Purchase Order was issued, Sundram understood what a blanket purchase order was and that it was the
controlling document for the [parties]”). See also generally Detroit Radiant Prod. Co. v. BSH Home
Appliances Corp., 473 F.3d 623, 631 (6th Cir. 2007) (describing what a blanket PO is). If Defendants
had proven that there was a meeting of the minds by showing that Plaintiff received the April 2007
blanket PO at the time and assented to it or had Plaintiff's signature on the blanket PO, the Court would
likely have been compelled to find that the blanket PO governed the subsequent agreements. However,
Defendants did not provide sufficient evidence for the Court to make such a finding.

-6-
